MEMORANDUM **
Elsa Emilia Valdez de Chavez and Luz Maria Chavez Valdez, natives and citizens of Mexico, petition for review of an order of the Board of Immigration Appeals (“BIA”) denying their motion to reconsider its earlier order clarifying the basis upon which it affirmed an immigration judge’s (“IJ”) order denying their application for cancellation of removal. We have jurisdiction pursuant to 8 U.S.C. § 1252 and review for an abuse of discretion. See Oh v. Gonzales, 406 F.3d 611, 612 (9th Cir.2005). We deny the petition for review.
The BIA acted within its discretion in denying the petitioners’ motion to reconsider because the motion failed to identify any error of fact or law in the BIA’s prior decision affirming the IJ’s order denying cancellation of removal on the basis that petitioners had presented insufficient evidence of hardship to a qualifying relative. See 8 C.F.R. § 1003.2(b)(1); Socop-Gonzalez v. INS, 272 F.3d 1176, 1180 n. 2 (9th Cir.2001) (en banc).
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.